Mr. Justice Leech delivered the opinion of the court: The claimant, Charles A. Elliott, of Canton, Illinois, in his declaration alleges that on May 12, 1926, while in the employ of the State of Illinois, Department of Public Works and Buildings, Division of Highways, Bureau of Maintenance, he was injured by reason of an accident which occurred while he was working on said day filling cracks with tar and sand in the hard road upon Route 9, one-fourth of a mile west of the corporate limits of the city of Canton, Pulton county, Illinois, when he was struck with great violence by an automobile traveling upon said public highway and coming from the west, and as a result of such striking and collision the claimant received a broken left leg; the muscles and ligaments of his . back and hip were strained and injured and he received a great nervous shock, and thereby became lame, sick, sore and disordered; that his earnings during the preceding year were $1,500.00; that no compensation has been received from the employer on account of medical care and attendance. To the declaration, the State of Illinois, by the Attorney General, filed a demurrer, which is sustained, as a matter of law. While there is no legal liability on the part of the State of Illinois on account of the injury in question, on the grounds of equity and social justice, we award claimant the sum which he would be entitled to receive under the provisions of the • Workmen’s Compensation Act of the State of Illinois, or the sum of $1,711.40.